﻿44.	Permit me to congratulate you, Mr. President, on your election to your high office. To do so gives me particular pleasure since you are from a country with which the German Democratic Republic has close and friendly ties. Your election reflects the significant role played by the Socialist Federal Republic of Yugoslavia in the struggle for peace, security and equitable co-operation among States and peoples.

44. To the Secretary-General of this Organization, Mr. Kurt Waldheim, we wish to express anew our appreciation of his constant endeavours to achieve the aims of the United Nations and to assure him of our co-operation.


45. The German Democratic Republic expects this thirty second session of the General Assembly to yield results that will strengthen world peace and promote fruitful co-operation among States. Favourable conditions for that have been created. Political detente remains the prevailing tendency in international relations; it coincides with the vital interests of all peoples and is supported by their effort. There is no other way to make peace enduring and guarantee international security.

46. Practical experience in the last few years has confirmed that the improvement of the international situation is of benefit to all. It is something new and significant in this century that the peoples can live in greater tranquillity, that confrontation is being reduced and that a substantive political dialogue becomes possible between States having different social systems. Surely it is useful to all sides when a closer network of equitable international agreements can be established and confidence thus strengthened. Is it not in the interest of all mankind when conditions for far-reaching measures of arms limitation and disarmament are emerging and the risk of a world war is prevented? Do not all the parties profit from the improvement in political relations if this is conducive to intense economic exchanges and facilitates communication? And do not all the peoples and States stand to gain when vital questions like environmental protection , transport and energy can now be attacked jointly?

47. Everywhere in the world detente militates against the forces of aggression and war and encourages the peoples struggling for national and social liberation. Not accidentally but precisely under these conditions it was possible to adopt the Charter of Economic Rights and Duties of States and to start eliminating the imperialist and neo-colonialist division of labour.

48. To secure and expand these accomplishments is the common purpose of the socialist countries and consequently of the German Democratic Republic, too. 
49. By contrast, what can the opponents of détente offer? Overtly or covertly they are working for a return to the cold war. The most extreme ones, in the interest of profit, even calculate the risk of an atomic war. If they had their way there would be no end to the arms race, interference in the internal affairs of other States would continue, international relations would be ruled by an atmosphere of distrust and enmity, and constructive international co-operation would be obstructed or even prevented. Their designs also are directed towards preserving the last few strongholds of colonialism and racism as well as neo-colonialist exploitation. 
50 Hence there is reason enough to be vigilant and to redouble all efforts so that political detente will be reinforced and extended further. In this effort the socialist States feel united with the movement of non-aligned countries, which is playing an important role in the struggle for the vital interests of the peoples, and indeed with all social forces committing themselves to peace regardless of differences in world outlook. How powerful their ranks are is evident in the swelling protest against plans to develop and produce new weapons of mass destruction such as the neutron bomb and the cruise missile. The movement for peace, disarmament and social progress is going from strength to strength. The United Nations can and should rely on that. It ought to assist resolutely in translating initiatives and present proposals for the strengthening of international security and for disarmament into practical moves.
51. Deepening and consolidating the relaxation of international tensions and preventing the risk of nuclear war is as important as it is urgent. The proposal made here by the Soviet Union and the relevant documents submitted /see A/32/242], when adopted, are such as to strengthen international security and save humanity from a nuclear holocaust. Moreover, they are calculated to promote the work of the United Nations in fulfilling the very task assigned to it. For this reason we plead fervently and insistently in their favour.
52	There is no doubt that we live in an epoch of profound revolutionary change. By their sacrifice in their struggle for peace and self-determination the peoples are gaining more and more successes. What better proof of that is there than the victory of the heroic peoples of Viet Nam and Laos, which is indeed of historic importance?
53	The admission of the Socialist Republic of Viet Nam to the United Nations has come as a tribute visible to all the world paid to a struggle waged over decades against imperialist aggression and oppression and for national and social liberation. It is fully in accordance with the wishes and demands of all peace-loving peoples and States. Together with its socialist sister countries, the German Democratic Republic has always espoused the cause of Viet Nam.. We congratulate the Socialist Republic of Viet Nam on its membership in the world Organization, as we are firmly convinced that it will make an important contribution to the fulfilment of the tasks of the United Nations.
54.	On the African continent, the people of Djibouti acceded to independence this year. We greet the Republic of Djibouti as a new Member of the United Nations and whole-heartedly wish it success.
55.	The admission of those two States to the world Organization provides further evidence of the tremendous changes that mould the features of our globe. The starting point was the Great October Socialist Revolution the sixtieth anniversary of which coincides with our current session. The ideas and aims the Revolution proclaimed have become material force.
The Union of Soviet Socialist Republics s the living example of the consistent realization
of national and social self-determination, which are prerequisites for fundamental human rights. Time and again the Soviet Union has proven to be a dependable ally for the 
peoples in the struggle against imperialist aggression and oppression. We shall never forget its decisive role in the victory over fascism. The German Democratic Republic is closely linked with the country of Lenin, and on the occasion of their great anniversary we wish the Soviet people further successes in the construction of communism.
56.	The principles of peaceful coexistence, conceived by Lenin, are today becoming generally recognized norms of international law. This is also evident in endeavours to strengthen security in Europe as demonstrated by the set of European treaties and in the Final Act of the Conference on Security and Co-operation in Europe. As a long-term programme for European security and co-operation the Final Act provides a fresh impetus to detente. To turn it to account without restriction and to the benefit of all peoples, all parties should be willing to implement the document as a whole. Attempts to be selective and to ignore its basic principles are inconsistent with its binding aims. We repeat here what the German Democratic Republic emphasized at Helsinki, namely that security is and remains a prerequisite to co-operation. The German Democratic Republic considers that the main purpose of the forthcoming Belgrade meeting of the States participating in the Conference on Security and Co-operation in Europe is to promote the implementation of the Helsinki accords.
57.	To breathe life into the Final Act requires further bilateral and regional agreements. But equally important is the strict observance of the international treaties already concluded. Never before has the principle of pacta sunt servanda been so firmly established in international realities and been of so great practical importance for the maintenance of peace.
58.	Regrettably, increasing attempts are being made to disregard obligations entered into, but treaties have to be honoured. This applies to the Treaty on the Principles of Relations between the German Democratic Republic and the Federal Republic of Germany as well as to the Quadripartite Agreement on West Berlin. Contrary to the clearly formulated provisions of those treaties, inappropriate attempts have been made time and again, and in this forum too, to construe unrealistic concepts that are detrimental to peace. Therefore, it appears necessary to repeat the following.
59.	One of the irrefutable realities in Europe for three decades now has been the existence of two sovereign German States which are independent of each other-the socialist German Democratic Republic and the capitalist Federal Republic of Germany. One of the realities confirmed by a treaty is that West Berlin is not a constituent part of the Federal Republic of Germany and must not be governed by it. Pursuant to the set of European treaties and to the Final Act of Helsinki, international legal and political consequences will have to be drawn everywhere.
60.	Freely exercising their right to self-determination, the people of the German Democratic Republic have irrevocably opted for socialism. Our State is a firm constituent part of the socialist community. Attempts to disregard this fact endanger peace and security in Europe. The peoples will not tolerate that. The relations between the German Democratic Republic and the Federal Republic of Germany can serve—indeed must serve—the peace and security of the peoples. For this reason, they are only feasible on the basis of the principles of peaceful coexistence. As everybody will be aware, this requires, in particular, strict respect for sovereignty and territorial integrity as well as non-interference in internal affairs. The broadening of the relations therefore requires implementation of the existing international treaties in letter and in spirit.
61.	The German Democratic Republic reaffirms its view that, for detente to become lasting and stable, it must be extended to all regions of the world. We feel that this basic purpose is served, above all, by the initiative the Union of Soviet Socialist Republics took at the thirty-first session of the United Nations General Assembly for the conclusion of a world treaty on the non-use of force in international relations.10
62.	It is noteworthy that this project covers two fundamental requirements of political detente in their interrelationship. It links non-use of force with a general prohibition of the use of all types of weapons, and it obligates all States to bring about disarmament. That would add substance to the principle of non-use of force as laid down earlier in the Charter of the United Nations. The argument that such a treaty would hollow out or question this principle turns things upside down. The continuing affirmative response to that proposal reinforces our view that the text of the treaty should now be negotiated.
63.	The States parties to the Warsaw Treaty reaffirmed in their Declaration of 26 November 1976  that the most important and pressing task of our time is to stop the arms race and carry out disarmament, first and foremost in the nuclear Held, and to eliminate the danger of a world war. Political reason and legal commitments as well as humanity call for vigorous action to check the accumulation of means designed to destroy man.
64.	How justified these demands are is borne out by alarming news on the gathering momentum in the development and production of new weapons of mass destruction. The socialist States are striving unswervingly for general and complete disarmament. They have presented a comprehensive programme outlining realistic steps to that end. Of course other constructive proposals will also be examined. The General Secretary of the Central Committee of the Socialist Unity Party of Germany and the Chairman of the Council of State of the German Democratic Republic, Erich Honecker, stated the following when he signed the new Stockholm Peace Appeal:
 We stand for effective measures which bring about arms limitation and disarmament based on the principle of undiminished security. We strongly advocate that political detente be complemented with military detente.
Many of the problems facing mankind today and tomorrow could be solved more easily and quickly if the gigantic resources which are today invested in armaments were used for peaceful purposes. 
65.	The year 1979 has been declared the International Year of the Child, and the following comparison suggests itself. Every two minutes almost $1.4 million is being spent in today's world on military purposes. That sum, WHO has calculated, would suffice to immunize about 700,000 children against various infectious diseases; and that would be instrumental in reducing the alarming level of infant mortality in many parts of the globe. But the arms race continues to absorb immense material and intellectual resources which are needed to solve that and other social and economic problems. The development and stockpiling of means of warfare by far outrun the talks on their restriction and prohibition. A quicker pace in those negotiations is therefore imperative.
66.	The special session on disarmament, to be held by the General Assembly in a few months' time, ought to lead to agreement on a joint disarmament programme. That would be an encouraging contribution for all with regard to preparations for the World Disarmament Conference.
67.	Of paramount importance for nuclear disarmament are the Soviet-United States negotiations on the limitation of strategic armaments. The German Democratic Republic commends the persistent efforts made by the Union of Soviet Socialist Republics to reach agreement to that effect.
68.	The destruction of nuclear weapons is a difficult but nevertheless urgent task. It would become even more complicated if the number of nuclear-weapon States were to increase. Therefore, it is absolutely necessary to strengthen the regime of the non-proliferation of nuclear weapons.
69.	The German Democratic Republic feels that preventive steps against the development and manufacture of new kinds and systems of weapons of mass destruction are urgent and pressing. Likewise, greater efforts are necessary to attain at long last a complete ban on nuclear-weapon tests and on chemical weapons.
70.	We welcome and appreciate the endeavours of the Soviet . Union, the United States of America and the United Kingdom to suspend underground nuclear weapon tests for a certain period of time. It is highly significant that the Soviet Union, together with the partners mentioned, is willing to do so-even before the other nuclear Powers accede to the future treaty.
71.	We also expect progress in the Vienna talks on the mutual reduction of armed forces and armaments in Central Europe. The socialist States submitted realizable proposals right at the beginning. There can be no doubt that the proposal that the Warsaw Treaty States addressed to the other States participating in the Conference on Security and Co-operation in Europe to conclude a treaty prohibiting the first use of nuclear weapons against each other merits maximum attention. The acceptance of this proposal would strengthen confidence among the States.
72.	The situation in the Middle East is as explosive as ever, yet Security Council resolutions on the matter are disregarded. The implementation of these resolutions is, however, a prerequisite for a comprehensive political settlement of the problems of that region. We hold that the Geneva Peace Conference on the Middle East is the competent body for that purpose. Participation of the Palestine Liberation Organization on an equal footing is, indeed, a matter of course. The rights of the Arab peoples must not be disregarded. To put it frankly: a settlement of the Middle East conflict requires Israel's withdrawal from all Arab territories occupied in 1967. The inalienable rights of the Arab people of Palestine, including their right to self-determination and to establish a State of their own, must be guaranteed. And, finally, the rights of all States of the region to an independent existence, security and development must be recognized.
73.	Efforts to settle the Cyprus conflict on the basis of sovereignty, independence, non-alignment and territorial integrity should be stepped up. The convening of a conference on Cyprus within the framework of the United Nations is more topical than ever.
74.	The German Democratic Republic expresses its solidarity with the just demands of the Democratic People's Republic of Korea for a peaceful solution of the Korean question, for which the resolution adopted at the thirtieth session of the General Assembly provides the basis. All foreign troops, along with their arms, must be withdrawn from South Korea.
75.	The United Nations Charter expresses the aspiration of the peoples for peace, security and independence. That instrument has proved its worth, and every day it is proving its viability anew. It must not be questioned. The effectiveness of the world Organization can be heightened only if all States comply with their obligations under the United Nations Charter.
76.	We are worried about the situation in southern Africa. The racists are resorting to ever more brutal methods to break the will of the oppressed peoples to win their freedom. With external assistance they are increasing their arms drive, and they even threaten to produce atomic bombs. They hire mercenaries and attack free African States. That is extremely dangerous and provocative.
77.	The apartheid regime in South Africa persists in its illegal occupation of Namibia and is conspiring with Southern Rhodesia. There are some who want to save that regime in order to maintain their influence there. By calling for a peaceful solution they try to delude the peoples. But is it possible to come to a peaceful solution when the racists are being supplied with weapons that enable them to carry on terrorism and aggression? And what should one think of those who enable them to get armed with nuclear weapons, while they dispute the right of the national liberation movements to defend the interests of their peoples?
78.	The peoples in southern Africa, just like others, have a right to take their destiny into their own hands and freely to choose their social system. Any peaceful solution can only begin by forcing the aggressors and terrorists to lay down arms and by isolating the racists.
79.	Effective steps by the United Nations for a mandatory arms embargo and for halting all co-operation with South Africa and for an expansion of sanctions against Southern Rhodesia are therefore necessary.
80.	The upsurge of the national liberation struggle, assisted by the strength of steadily mounting international solidarity, makes us confident that the cause of the peoples of Zimbabwe, Namibia and South Africa will be victorious. The German Democratic Republic pledges to continue to support that struggle to the best of its ability.
81.	The German Democratic Republic advocates international economic relations based on equal rights and mutual benefit. For this reason we wish again to call attention to the programme the socialist States presented at the fourth session of UNCTAD.
82.	By government agreements and by commercial, scientific and technological relations with developing countries and other measures which it scrupulously implements in letter and spirit, the German Democratic Republic supports the economic and social progress of these States. Strains on the world economy in the wake of the capitalist crisis could not affect these relations. Thus, the new type of cooperation between States has proved its viability. It is free from neo-colonialist exploitation and discrimination. Those who used to squeeze immense profits out of the colonially subjugated countries and are today shifting the burden of their crisis onto the nationally liberated States are alone responsible for the difficult economic situation of many of the developing countries. No honest person can countenance attempts to undermine the decisions of the sixth and seventh special sessions of the United Nations General Assembly and the Charter of Economic Rights and Duties of States.
83.	The German Democratic Republic sides with the developing countries and is against any kind of neo- colonialist exploitation.
84.	The outcome of the Paris Conference on International Economic Co-operation demonstrates that international economic problems involving the interests of all peoples should be negotiated in the United Nations. The cooperation of all States in the democratic restructuring of economic relations is a requirement which is in conformity with the Charter of the world Organization. The same applies to technological co-operation.
85.	The striving of peoples for peace, security and liberation from all kinds of oppression means struggle for the exercise of human rights. These rights are severely and brutally violated by wars of aggression and by Fascist, racist and colonialist terrorism.
86.	The United Nations has addressed itself to eliminating flagrant and massive violations of human rights. That is consistent both with its main task and its competence. Accordingly, this session of the General Assembly must not allow a mantle of silence to be spread over Fascist terrorism
in Chile. It should rather assist in halting those practices in that country. With the same determination we speak out against the violation of human rights in southern Africa and in the territories occupied by Israel.
87.	The two International Covenants on Human Rights which became effective last year provide an important foundation for co-operation by States on what are called individual human rights. In this context it may well be noted that all attempts to misuse this question in order to interfere in the internal affairs of States are not only contradictory to the Charter of the United Nations but also place a strain on relations between States. Those who are engaging in a campaign of slander against other States under the flag of human rights would be well advised to concern themselves with the realization of human rights in their own countries.
88.	A few days ago Erich Honecker, General Secretary of the Central Committee of the Socialist Unity Party and the Chairman of the Council of State of the German Democratic Republic, said:
 If in today's world a political force is entitled to speak out on human rights, then it is first and foremost the revolutionary working-class movement. And if in today's world a political system can claim to have given effect to human rights, then it is the world socialist system. 
89.	Socialism, having abolished the exploitation of man by man, assures the right to live in human dignity; it ensures the exercise of the right to work, and hence to education and recreation, as well as to most generous medical services and care for the aged; it enables women to enjoy equal rights with men and treats all human beings alike, irrespective of race or colour. It is the system which assures a future in peace and social security, where everybody can develop his abilities for the benefit of society and contribute on an equal footing to his community's international affairs. This is highly evident in everyday life.
90.	The socialist States grant their citizens all rights and opportunities for individual development which, for instance, for millions of unemployed, women without equal rights or youths without training in countries that like to pose as models, can only remain a dream.
91.	Statistics provide ample information as to exactly where millions of people are being deprived of such fundamental rights.
92.	This General Assembly is faced with great tasks indeed. It can only cope with them if co-operation and understanding prevail. The German Democratic Republic will contribute its efforts to ensure that the thirty-second session of the General Assembly of the United Nations will chart a successful course in the interests of strengthening world peace and mutually beneficial co-operation among the peoples.
 